                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE


Craig Hawthorne,                                       Case No.: 1:21-cv-00193-JDL

                Plaintiff,

v.

The Prudential Life Insurance Company of
America,

                Defendant.


                             JOINT NOTICE OF SETTLEMENT AND
                                    REQUEST FOR STAY


        Plaintiff Craig Hawthorne, (“Plaintiff”) and Defendant, The Prudential Insurance

Company of America (“Prudential”) (incorrectly sued as “The Prudential Life Insurance

Company of America”) (collectively, the “Parties”), by and through their respective undersigned

attorneys, submit the following joint notice of settlement and request to stay. On September 1,

2021, the Parties reached a conditional settlement in this matter. The parties anticipate that they

will be able to file a final notice of settlement and joint stipulation of dismissal within thirty (30)

days of the filing of this notice, and the parties respectfully request that the Court stay the

remaining deadlines in this matter for 30 days pending the finalization of the release and

settlement agreement.

        WHEREFORE, the Parties respectfully notify the Court that they have reached a

settlement in principle, and request that the Court enter an order staying the deadlines in the case

for thirty (30) days.
DATED: September 1, 2021

Respectfully submitted,                      Respectfully submitted,

CRAIG HAWTHORNE                              THE PRUDENTIAL INSURANCE
                                             COMPANY OF AMERICA



By: /s/ Andrew Davis (with permission)       By: /s/ Matthew A. Clabots
    Andrew Davis
    LAMBERT COFFIN                               Frederick B. Finberg
    Two Monument Square, Suite 400               The Bennett law Firm, PA
    Portland, Maine 04101                        121 Middle Street, Suite 300
    adavis@lambertcoffin.com                     Portland, Maine 04101
                                                 rfinberg@thebennettlawfirm.com
    Attorney for Plaintiff                       Telephone: (207) 773-4775
                                                 Facsimile: (207) 774-2366

                                                 Matthew A. Clabots (admitted pro hac
                                                 vice)
                                                 Seyfarth Shaw LLP
                                                 233 South Wacker Drive, Suite 8000
                                                 Chicago, IL 60606
                                                 Email: mclabots@seyfarth.com
                                                 Tel: 312-460-5000
                                                 Fax: 312-460-7000

                                                 Alnisa S. Bell (admitted pro hac vice)
                                                 Seyfarth Shaw LLP
                                                 620 8th Avenue, #33
                                                 New York, NY 10018
                                                 abell@seyfarth.com
                                                 Telephone: (212) 218-5500
                                                 Facsimile: (212) 218-5526


                                                 Attorney for Defendant




                                         2
                                CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that he caused a copy of the foregoing Joint

Notice of Settlement and Request to Stay to be served upon the following through the court’s

electronic case filing system on this 1st day of September, 2021:

                              Andrew Davis
                              LAMBERT COFFIN
                              Two Monument Square, Suite 400
                              Portland, Maine 04101
                              adavis@lambertcoffin.com



                                             /s/ Matthew A. Clabots
                                             Matthew A. Clabots
